UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2265


STAFFIONEY CAMPBELL,

                Plaintiff - Appellant,

          v.

JOANN ANDERSON, President, Southeastern Regional Medical
Center; AMY HAMMONDS; JAMES MCLEOD; JESSICA TAYLOR; JACKIE
STRICKLAND; DEAN RUTH; LYNN WHEATLEY; SOUTHEASTERN REGIONAL
MEDICAL CENTER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:14-cv-00040-BO)


Submitted:   April 23, 2015                 Decided: April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Staffioney Campbell, Appellant Pro Se.      Benton Louis Toups,
CRANFILL, SUMNER & HARTZOG, LLP, Wilmington, North Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Staffioney   Campbell     appeals      the    district    court’s     order

dismissing her employment discrimination complaint and denying

her motion to amend the complaint.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.               Campbell v. Anderson, No.

7:14-cv-00040-BO (E.D.N.C. Oct. 17, 2014).                    We dispense with

oral    argument    because    the    facts    and    legal    contentions     are

adequately    presented   in    the    materials      before    this   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2